TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00197-CV



                                Rosalinda Trevino, Appellant

                                               v.

                                   Brian O’Quinn, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-17-003420, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              Appellant Rosalinda Trevino filed her notice of appeal on March 30, 2018. The

reporter’s record was due on June 11, 2018. On reporter’s requests, the time for filing was

extended to October 5, 2018. On November 14, 2018, LaSonya Thomas requested another

extension of time. We order Thomas to file the reporter’s record in this cause no later than

November 21, 2018. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Thomas

being called before the Court to show cause why she should not be held in contempt of this

order.

              It is ordered on November 16, 2018.



Before Chief Justice Rose, Justices Field and Toth